Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed features of “the wrap spring includes a retaining element at a free end of the wrap spring, said retaining element being fixedly attached to a housing of the drive motor”, as in claim 21, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 15-28 are objected to because of the following: among claims 15-28, the term “said wrap spring” is not indefinite but not having sufficient antecedent basis, it should be referred as “said looping wrap spring”, as initially introduced on line 2 of claim 15.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
OR
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 15 and 20-22 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Wu (US 20120227522, herein ‘Wu’). 
Wu discloses an electromotive furniture drive (i.e. medical apparatus and electric chair being equipped with motorized drive, see [0001]), comprising: 
a brake device [70] including a looping wrap spring [76]; 
a drive motor [12] including a drive shaft [20] which is mechanically coupled to the brake device, said brake device including a brake element [72, 74] configured to apply a braking torque to the drive shaft in one direction of rotation; and 
a coupling element [73/75] in mechanical operative connection with the brake element [72, 74], said wrap spring [76] being placed on an outer jacket surface of the coupling element [75] (see figs. 1, 6-7, [0027-0028]).

    PNG
    media_image1.png
    1477
    1400
    media_image1.png
    Greyscale


RE claim 20/15, Wu discloses the electromotive furniture drive of claim 15, wherein the wrap spring[76]  is configured to wrap around the coupling element with more than one turn (see fig. 6).
RE claim 21/15, Wu discloses the electromotive furniture drive of claim 15, wherein the wrap spring [76] includes a retaining element [761] at a free end of the wrap spring, said retaining element [761] being fixedly attached to a housing [651], (i.e. at the housing’s notch [653]), of the drive motor [12] (see fig. 5).
RE claim 22/21, Wu discloses the electromotive furniture drive of claim 21, wherein the retaining element [761] is fixed via a housing [75] of the brake device in a stationary manner relative to the housing [651] of the drive motor. 
RE claim 24/15, Wu discloses the electromotive furniture drive of claim 15, wherein the drive shaft [40] has a toothing [41] for driving a gear stage [30].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 16-17, 23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Wu, as applied in the base claim.
Wu discloses the claimed electromotive furniture drive, except for the above listed claims.
RE claims 16/15-17/15, it would have been obvious to one skilled in the art, before the effective filing date of the present application, to modify the prior art by configuring the connection therebetween the brake element and the coupling element by a positive locking connection or connection with a play because such connection configurations are well known in the art and it is an obvious engineering design choices to select one of connection with a play or positive locking connection.
RE claim 23/21 Wu discloses the electromotive furniture drive comprising the brake device [70] that includes a wrap spring [76] with one end is featured as retaining element [761] engaged into a notch [653].  It would have been obvious to one skilled in the art, before the effective filing date of the present application, to modify the prior art drive by changing the shape of the wrap spring’s retaining element, which is the end section thereof, as a hook for enhancing attachment there between the retaining element and the notch; also, it has been held that a change in size/shape is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955) (emphasis added).
RE claim 25/24, Wu discloses the electromotive furniture drive comprising the brake device [70] and the drive shaft [40] has a toothing [41] for driving a gear stage [30].  Thus, it would have been obvious to one skilled in the art, before the effective filing date of the present application, to modify the prior art drive by re-arranging the prior art components such that toothing are arranged on different sides of the drive motor on the drive shaft.  Doing so would be an obvious engineering design choice based on various factors, for non-limited examples overall size/shape of the drive device and/or available space accommodating the drive device; also, it has been held that rearranging parts of an invention involves only routine skill in the art (see  In re Japikse, 86 USPQ 70).
Claims 18-19 is rejected under 35 U.S.C. 103 as being unpatentable over Wu, as applied in the base claim, Jehle et al (EP 1310703 – submitted in the IDS, herein ‘Jehle’).
Wu discloses the claimed electromotive furniture drive, except for the above listed claims.
RE claims 18/15 and 19/18, Jehle teaches a drive device having comprising a claw coupling to connect the brake element and the coupling element to one another (see figs. 3-4b), wherein the claw coupling is formed by a radially inwardly facing claw of the coupling element and a corresponding recess of the brake element, with the claw engaging in the recess.


    PNG
    media_image2.png
    529
    1141
    media_image2.png
    Greyscale


Hence, it would have been obvious to one skilled in the art, before the effective filing date of the present application, to modify the prior art drive by configuring claw coupling, wherein the claw coupling is formed by a radially inwardly facing claw of the coupling element and a corresponding recess of the brake element, with the claw engaging in the recess.  Doing wound enhance securely attachment therebetween the two components. 

Allowable Subject Matter

Claims 26-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN N NGUYEN whose telephone number is (571)272-2030. The examiner can normally be reached M-TH 7:30 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRAN N NGUYEN/            Primary Examiner, Art Unit 2834